Citation Nr: 0942787	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-34 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for elevated prostate 
specific antigen (PSA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to February 
1971.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO, in pertinent part, denied 
entitlement to service connection for the benefits sought on 
appeal.  

The Veteran also appealed the denial of the claim of 
entitlement to service connection for posttraumatic stress 
disorder; however, the claim was granted in April 2008.  As 
such, there no longer remains a claim in controversy.  The 
Veteran did not appeal the denial of the claim for benign 
prostatic hypertrophy.  Hence, the rating decision with 
respect to this claim is considered final.  38 C.F.R. 
§ 20.302(a).  Thus, the instant decision pertaining to the 
claim for elevated PSA is limited to the benefits sought.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  An elevated PSA is not a disease or disability within the 
meaning of applicable legislation.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
an elevated PSA have not been met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service 
connection for an elevated PSA.  He has set forth no specific 
incident as to service incurrence.  

The Board assumes the claim is based on his service in 
Vietnam from April 1970 to February 1971, for which he is 
presumed exposed to herbicides; however, elevated PSA is not 
a disease associated with such exposure.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  There is no evidence, 
nor does the Veteran contend that he has been diagnosed with 
or treated for prostate cancer.  Id.  Thus, the Board shall 
proceed with determining entitlement to service connection on 
a direct causation basis.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Veteran's service treatment records are devoid of 
treatment or diagnoses of an elevated PSA.  Specifically, the 
genitourinary evaluation was normal, to include urinalysis, 
upon separation examination in February 1971.

Post-service, an elevated PSA was first demonstrated in 2005, 
some 34 years after his separation from active military 
service.  However, there was some indication that this may 
have been a false positive result as the Veteran recently had 
a urinary tract infection and had been catheterized.  
Thereafter, VA outpatient treatment records dated between 
2005 and 2008 show complaints of nocturia and urinary 
retention.  There was some indication that Veteran may have 
had prostatitis in September 2005, but this was not 
confirmed.  As noted in the Introduction, the Veteran was 
treated for benign prostatic hypertrophy, which is not 
currently before the Board. 

VA outpatient treatment records dated in January 2006 show 
that PSA levels had normalized.  The February 2008 VA 
examination revealed that the Veteran had not been diagnosed 
with prostate cancer.  There were no proteins in the urine 
and the complete metabolic panel was normal.  There was an 
indication of elevated PSA in January 2008, despite findings 
within the normal ranges.  

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that as a matter of law, the Veteran's 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994)(where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).

The law limits entitlement to compensation for diseases and 
injuries causing a disabling physical or mental limitation.  
By "disability" is meant "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see also Leopoldo v. Brown,
 4 Vet. App. 216, 219 (1993) (A "disability" is a disease, 
injury, or other physical or mental defect.").   In the 
instant case, there has been no showing that an elevated PSA 
causes a disabling condition such that there has been 
impairment in the Veteran's earning capacity.  Further, in 
the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Therefore, the Veteran's claim of entitlement to 
service connection for an elevated PSA is denied.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claim for service connection in correspondence 
sent to the Veteran in January 2006.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claim and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim.   While the April 2008 supplemental 
statement of the case contained notice regarding how VA 
determines an effective date and a disability rating pursuant 
to the Dingess decision, this notice is rendered moot as the 
claim has been denied.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA medical 
records, and reports of VA examination.  The Veteran has not 
identified any other evidence which has not been obtained.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 


ORDER

Entitlement to service connection for an elevated PSA is 
denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


